Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 1 of 39




            EXHIBIT A
                Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 2 of 39
From: Scheiber, Noam <noam.scheiber@ny mes.com>
Sent: Monday, August 12, 2019 11:12 AM
To: Petrou, David R. <drpetrou@JonesDay.com>
Subject: from New York Times reporter

Dear Mr. Petrou,

I'm a reporter with the NYT working on a story about a discrimination complaint that two former Jones Day
associates, Julia Sheketoff and Mark Savignac, are planning to file against the firm. The impending complaint
will allege that Jones Day's parental leave policy discriminates against biological fathers and harms biological
mothers by making it harder for fathers to take an equal role in caregiving. It also alleges that the firm fired Ms.
Savignac in retaliation for raising concerns about the parental leave policy. Mr. Savignac had asked the firm to
grant him the 18 weeks it grants biological mothers and adoptive parents who seek to be their child's primary
caregiver, rather than the 10 weeks it grants to biological fathers.

I think the firm is aware of the allegations because Ms. Sheketoff and Mr. Savignac filed charges with the EEOC
in June of this year. They have decided not to wait for a right-to-sue letter before filing their complaint in federal
district court in DC, though the specific Title VII claims will have to wait for those letters before they can move
forward.

Our story will go live tomorrow morning. Is there any chance you or a colleague have some time to discuss this
today?

Best,

Noam Scheiber
Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 3 of 39




            EXHIBIT B
                  Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 4 of 39

From: Julia Sheketoﬀ <sheketoﬀ@gmail.com>
Sent: Tuesday, August 13, 2019 11:22 AM
To: Lovi , Traci L. <tlovi @JonesDay.com>
Subject: Jones Day Complaint


Traci,

The New York Times reporter said you asked to see the attached complaint.

Best,
Julia Sheketoff
Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 5 of 39




            EXHIBIT C
                Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 6 of 39

From: Lovi , Traci L.
Sent: Tuesday, August 13, 2019 12:17 PM
To: Scheiber, Noam <noam.scheiber@ny mes.com>
Subject: Jones Day's comment

Noam,

Thank you, again, for your me and for working with me to ﬁnd a fair path forward. Julia sent the complaint, and we have
reviewed it. I have a ached Jones Day’s response to the complaint, which you can a ribute to Jones Day. I believe the
complaint is in the process of being ﬁled, but given that you are running the story at the me of ﬁling, we have assumed
ﬁling in the a ached. Also, as promised, we will not publish this statement on our website or social media, or respond to
other media outlets, un l a er you have published your story.

Best,
Traci



Traci L. Lovitt
JONES DAY® - One Firm Worldwide℠
250 Vesey Street
New York, NY 10281-1047
Direct Dial: +1.212.326.7830
Mobile: +1.917.547.2562
Facsimile: +1.212.755.7306
tlovitt@jonesday.com


From: Scheiber, Noam
Sent: Tuesday, August 13, 2019 10:42 AM
To: Lovi , Traci L.
Subject: Re: Email

sounds good, thx again.

On Tue, Aug 13, 2019 at 9:40 AM Lovitt, Traci L. <tlovitt@jonesday.com> wrote:
  Thank you. That’s a good resolu on. When we get the complaint, I can revert with the required ming.

  Traci L. Lovitt
  JONES DAY® - One Firm Worldwide℠
  250 Vesey Street
  New York, NY 10281-1047
  Direct Dial: +1.212.326.7830
  Mobile: +1.917.547.2562
  Facsimile: +1.212.755.7306
  tlovitt@jonesday.com


  From: Scheiber, Noam <noam.scheiber@ny mes.com>
  Sent: Tuesday, August 13, 2019 10:36 AM
  To: Lovi , Traci L. <tlovi @JonesDay.com>
  Subject: Re: Email

  Quick follow-up: Mark Savignac is going to email you the complaint shortly. On timing: it sounds like the
  complaint isn't likely to be filed and up on pacer till tomorrow morning - they have to go through all the
  bureaucratic steps that the district court requires when you represent yourself, which includes personally
              Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 7 of 39
talking to a judge. So i think you guys should have enough time to comment before the story goes live. Do
you want to reach out when you've had a chance to digest the complaint and have a sense of how much time
you need to comment?



On Tue, Aug 13, 2019 at 9:18 AM Scheiber, Noam <noam.scheiber@nytimes.com> wrote:
  Thanks, and thanks for chatting just now. The editors here want to post the piece online when the plaintiffs
  file because the feeling is that other publications will write it up pretty quickly once it's in the public
  domain. But we will add comment from you guys as soon as you have it ready, and get that comment into
  the print version that closes tonight.

  I'm going to try to send you the complaint shortly, but we just want to check with the plaintiffs first to make
  sure there aren't any issues around doing that.

  Noam

  On Tue, Aug 13, 2019 at 9:17 AM Lovitt, Traci L. <tlovitt@jonesday.com> wrote:
    Noam,

    Forgot to share my email address with you. This is it.

    Best,
    Traci

    Traci L. Lovitt
    JONES DAY® - One Firm Worldwide℠
    250 Vesey Street
    New York, NY 10281-1047
    Direct Dial: +1.212.326.7830
    Mobile: +1.917.547.2562
    Facsimile: +1.212.755.7306
    tlovitt@jonesday.com


    ***This e-mail (including any attachments) may contain information that is private, confidential, or
    protected by attorney-client or other privilege. If you received this e-mail in error, please delete it from
    your system without copying it and notify sender by reply e-mail, so that our records can be
    corrected.***
***This e-mail (including any attachments) may contain information that is private, confidential, or protected
by attorney-client or other privilege. If you received this e-mail in error, please delete it from your system
without copying it and notify sender by reply e-mail, so that our records can be corrected.***
Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 8 of 39




            EXHIBIT D
Couple’s Suit Over Parental Leave Is New Challenge to Big Law Firm - The New York Times
                                Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 9 of 39


    SUBSCRIBE
        SUBSCRIBE NOW NOW Account




                                                                                          ADVERTISEMENT




                                    Couple’s Suit Over Parental Leave Is
                                    New Challenge to Big Law Firm




https://www.nytimes.com/2019/08/14/business/economy/jones-day-lawsuit.html[7/7/2020 10:34:32 AM]
Couple’s Suit Over Parental Leave Is New Challenge to Big Law Firm - The New York Times
                               Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 10 of 39




                                    Julia Sheketoff and Mark Savignac at home with their son, Henry. They are suing Jones Day,
                                    where they worked as lawyers, over its parental-leave and wage practices, along with Mr.
                                    Savignac’s dismissal. T.J. Kirkpatrick for The New York Times



                                    By Noam Scheiber

                                    Aug. 14, 2019



                                    Jones Day, one of the nation’s largest law firms, faced a harsh spotlight this
                                    year when six female lawyers filed a class-action complaint saying they had
                                    faced gender and pregnancy discrimination while working there and had
                                    been subjected to a “fraternity culture.”

                                    Now the glare has intensified, with a couple formerly employed at Jones
                                    Day charging in a federal lawsuit that the firm discriminated in its
                                    parental-leave policies and that the husband was fired after he questioned
                                    the practice.

                                    The complaint, filed Tuesday, maintains that the firm and some of its
                                    partners promoted crude stereotypes about gender roles, with a prominent
                                    male partner asking rhetorically, “What would a man do on parental leave
                                    — watch his wife unload the dishwasher?” The same partner, the suit
                                    claims, teased a male associate for taking parental leave to care for a child.

                                    The plaintiffs are Mark C. Savignac and Julia Sheketoff, who worked in the
                                    firm’s elite appellate practice in Washington. Their lawsuit asserts that
                                    Jones Day’s policy unlawfully denied Mr. Savignac the full leave he was
                                    entitled to after their son was born in January and that it unlawfully fired
                                    him when he complained about the policy.


https://www.nytimes.com/2019/08/14/business/economy/jones-day-lawsuit.html[7/7/2020 10:34:32 AM]
Couple’s Suit Over Parental Leave Is New Challenge to Big Law Firm - The New York Times
                               Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 11 of 39
                                                                                          ADVERTISEMENT




                                    “I was shocked; we truly never considered that they would fire me,” Mr.
                                    Savignac said. “We thought the law was so obvious.”

                                    Under the firm’s policy, biological mothers who seek to be a primary
                                    caregiver receive 10 weeks of paid family leave plus eight weeks of disability
                                    leave, while biological fathers who seek to be a primary caregiver receive 10
                                    weeks of family leave. The firm also awards new adoptive parents of either
                                    gender 18 weeks of paid leave if they seek to be a primary caregiver.

 Thanks for reading The Times.
 Subscribe to The Times
                                    The Equal Employment Opportunity Commission has held that employers
                                    can award biological mothers eight weeks more paid leave than biological
                                    fathers if the additional time is tied to their recovery from the physical toll
                                    of childbirth.

                                    But in their legal complaint, Mr. Savignac and Ms. Sheketoff argue that
                                    Jones Day awards mothers eight additional weeks of paid leave without
                                    regard to whether their physical condition warrants it. The plaintiffs write
                                    that the policy gives “female associates more time to enable their husbands
                                    to prioritize their careers over child care” and “reflects and reinforces
                                    archaic gender roles and sex-based stereotypes.”



                                    Pregnancy Discrimination
                                    Is Rampant Inside
                                    America’s Biggest
                                    Companies
                                    Many pregnant women have been
                                    systematically sidelined in the
                                    workplace. They’re passed over for
                                    promotions and raises. They’re fired
                                    when they complain.




https://www.nytimes.com/2019/08/14/business/economy/jones-day-lawsuit.html[7/7/2020 10:34:32 AM]
Couple’s Suit Over Parental Leave Is New Challenge to Big Law Firm - The New York Times
                               Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 12 of 39
                                    Cynthia Thomas Calvert, who advises employers about family-leave
                                    policies, said the claim’s fate would hinge on determining whether the
                                    policy was intended to provide greater accommodation to recovering
                                    mothers or more time for bonding with a child. If meant to foster bonding,
                                    the time is supposed to be equal for fathers and mothers. Advocates argue
                                    that policies making it easier for fathers to assume domestic
                                    responsibilities help overcome an assumption that mothers are less
                                    devoted to their careers.
                                                                                          ADVERTISEMENT




                                    Ms. Calvert said that the fact that adoptive parents receive the same
                                    amount of paid leave as biological mothers supported the plaintiffs’
                                    argument that the leave was for bonding, but that this fact was not decisive.

                                    A policy like Jones Day’s does not appear to have been tested in court, but
                                    in 2015 CNN settled an analogous case with a biological father.

                                    David Lopez, a former general counsel of the Equal Employment
                                    Opportunity Commission, said Mr. Savignac appeared to have a strong
                                    claim that his firing was unlawful. Mr. Savignac was fired three business
                                    days after he and Ms. Sheketoff said in an email to the firm that the leave
                                    policy was discriminatory, and he had previously earned strong
                                    performance reviews, according to the complaint.

                                    Jones Day defended its policy, saying it grants birth mothers eight weeks of
                                    paid disability leave to avoid having to ask for medical evidence that they
                                    are still recovering from childbirth. The firm said the firing of Mr. Savignac
                                    had not been in retaliation for criticizing the leave policy, which it said he
                                    and Ms. Sheketoff had done in 2018 without repercussions. Rather, it said,
                                    it fired him because he had shown a “lack of courtesy” to colleagues and an
                                    “open hostility to the firm,” citing his email.

                                    The firm also said its adoption-leave policy reflected the unique demands
                                    that adoptive parents can face, like foreign travel and legal proceedings.


https://www.nytimes.com/2019/08/14/business/economy/jones-day-lawsuit.html[7/7/2020 10:34:32 AM]
Couple’s Suit Over Parental Leave Is New Challenge to Big Law Firm - The New York Times
                               Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 13 of 39
                                    Jones Day’s policy is at odds with a trend in which companies are
                                    increasingly eliminating the distinction between fathers and mothers or
                                    primary and secondary caregivers. They award all employees the same
                                    amount of family leave for a new child, though women who give birth can
                                    sometimes receive additional time to recover through disability leave.
                                                                                          ADVERTISEMENT




                                    Jones Day has risen to prominence in recent years thanks partly to its ties
                                    to President Trump, whose campaigns it has represented. Several lawyers
                                    joined the administration from the firm, including Donald F. McGahn II,
                                    Mr. Trump’s first White House counsel.

                                    Mr. Savignac said he had been on parental leave for a few weeks when the
                                    firm emailed to say that he was fired, effective that day. He said that he
                                    asked Ms. Sheketoff to sit down and hand him their infant, for fear she
                                    might drop the baby upon hearing the news.




https://www.nytimes.com/2019/08/14/business/economy/jones-day-lawsuit.html[7/7/2020 10:34:32 AM]
Couple’s Suit Over Parental Leave Is New Challenge to Big Law Firm - The New York Times
                               Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 14 of 39




                                                      The lawsuit by Ms. Sheketoff and Mr. Savignac asserts that the
                                                      gender disparity in family leave at Jones Day is intended to give
                                                      “female associates more time to enable their husbands to
                                                      prioritize their careers over child care.” T.J. Kirkpatrick for The New
                                                      York Times




                                    According to the lawsuit, after Jones Day fired Mr. Savignac, it refused to
                                    allow two partners who had worked closely with him and previously
                                    praised his work to recommend him to prospective employers. Mr.
                                    Savignac said he had applied to dozens of firms without receiving an offer
                                    before accepting an offer in June. Ms. Sheketoff left the firm while
                                    pregnant last year to work for a public defender’s office, where she took a
                                    substantial pay cut.

                                    Separately, the couple contends that the firm paid Ms. Sheketoff less than it
                                    would have paid a man because of her gender. The complaint says that Ms.
                                    Sheketoff received a smaller raise than she otherwise would have in 2017
                                    after a negative evaluation from a male partner who scolded her for being


https://www.nytimes.com/2019/08/14/business/economy/jones-day-lawsuit.html[7/7/2020 10:34:32 AM]
Couple’s Suit Over Parental Leave Is New Challenge to Big Law Firm - The New York Times
                               Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 15 of 39
                                    insufficiently deferential. The partner did not scold male associates who
                                    failed to defer to him, according to the complaint.

                                    Jones Day denied that it had discriminated against Ms. Sheketoff and said
                                    that “her reviews from multiple partners were mixed.”

                                    Ms. Sheketoff was at Jones Day for almost four years, and Mr. Savignac
                                    was there about 20 months.

                                    Their allegations echo those in the class-action complaint against Jones
                                    Day, filed in April, that spoke of a “fraternity culture.” That lawsuit,
                                    pending in federal court, contends that women who give birth face
                                    obstacles to advancement at the firm and that women who have a second
                                    child are often asked to leave within a few months of returning to work.
                                                                                          ADVERTISEMENT




                                    Both lawsuits describe a “black box” compensation system in which the
                                    firm’s managing partner, Stephen J. Brogan, sets pay for associates. The
                                    complaints argue that this system enables pay discrimination against
                                    women.

                                    Most large firms pay associates according to a so-called lock step system,
                                    said David Lat, a managing director at the legal recruiting firm Lateral
                                    Link. Under that approach, salaries are based on seniority, although
                                    bonuses can vary.

                                    In a legal filing responding to the class-action complaint, Jones Day said
                                    that Mr. Brogan performs “a high-level review of proposed associate
                                    compensation adjustments” and denied that the system results in lower pay
                                    for women.

                                    The firm said two plaintiffs in the earlier lawsuit had been asked to leave
                                    the firm after the birth of a second child because of “performance issues.”

                                    Both Ms. Sheketoff and Mr. Savignac were clerks at the United States
                                    Supreme Court before joining Jones Day, which typically hires more former


https://www.nytimes.com/2019/08/14/business/economy/jones-day-lawsuit.html[7/7/2020 10:34:32 AM]
Couple’s Suit Over Parental Leave Is New Challenge to Big Law Firm - The New York Times
                                Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 16 of 39
                                    Supreme Court clerks than any other firm.

                                    Ms. Sheketoff and Mr. Savignac said Jones Day had enlisted them to recruit
                                    other former clerks and extol the virtues of working in the firm’s appellate
                                    practice. “I feel bad about having worked to persuade other people who
                                    may have been misled,” Mr. Savignac said.

                                                                                          ADVERTISEMENT




 Thanks for reading The Times. Expand your horizons with a Times subscription.
 SUBSCRIBE

 SUBSCRIBE

                                                                              © 2020 The New York Times Company

        NYTCo      Contact Us    Work with us    Advertise   T Brand Studio      Your Ad Choices     Privacy   Terms of Service   Terms of Sale   Site Map   Help   Subscriptions




https://www.nytimes.com/2019/08/14/business/economy/jones-day-lawsuit.html[7/7/2020 10:34:32 AM]
Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 17 of 39




            EXHIBIT E
Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 18 of 39




                                                                    Washington Field Office
                                                                    Received by EEOC

                                                                    Jun 08 2020
                Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 19 of 39
CP Enclosure with EEOC Form 5 (11/09)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1.     FORM NUMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).

2.     AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.

3.    PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4.    ROUTINE USES. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5.    WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title VII, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

                             NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

                                        NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge. Under Section 704(a) of Title VII, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.
       Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 20 of 39




This charge of retaliation in violation of Title VII is filed against Jones Day, the law firm that
previously employed me and my wife, Julia Sheketoff, as associates in its appellate and Supreme
Court practice group.

Julia left Jones Day late in 2018, while pregnant with our son. I continued to work there. On
January 16, 2019, shortly after our son was born, Julia and I sent an email to Jones Day’s human
resources director and the head of my practice group. Our email explained that Jones Day’s
parental leave policy discriminates on the basis of sex and stated that, if Jones Day did not provide
equal treatment, I would file a charge of discrimination with the EEOC and a Title VII lawsuit.

Three business days later, Jones Day fired me in retaliation for that email. Julia and I filed EEOC
charges followed by a federal court lawsuit claiming sex discrimination and retaliation in violation
of federal and D.C. civil rights laws, including Title VII.

This charge addresses Jones Day’s subsequent retaliation against us for filing that lawsuit. We
filed the lawsuit on August 13, 2019. Immediately thereafter, Jones Day retaliated against us by
posting to its website a press release ostensibly penned by its managing partner, Stephen Brogan.
Jones Day also took to social media to promote the press release to its tens of thousands of
followers. The press release is attached to this charge.

Jones Day’s publication of the press release constitutes illegal retaliation against us. It makes
negative assertions about us that are false, willfully misleading, and calculated to deceive the
reader. Jones Day leadership apparently intended to destroy our reputations; to provide future
prospective employers, other members of the legal profession, and prospective clients with
permanently available false and misleading negative information to dissuade them from hiring or
otherwise doing business with us; and to deter other victims of illegal discrimination at Jones Day
from coming forward by demonstrating Jones Day leadership’s eagerness to destroy the careers
and reputations of those who speak out.

The press release remains posted to Jones Day’s website and social media. It is one of the top
internet search results for our names, ensuring that any future prospective employer or client, or
anyone else who takes an interest in us, will encounter Jones Day’s malicious statements.
Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 21 of 39
Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 22 of 39
Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 23 of 39




            EXHIBIT F
7/7/2020             Case 1:19-cv-02443-RDM      Document
                                         Jones Day Defends Leave26-1
                                                                 Policies,Filed  07/08/20 ‘Threat’
                                                                          Blasts Dad-Lawyer’s Page 24 of 39



            Daily Labor Report®


            Jones Day Defends Leave Policies,
            Blasts Dad-Lawyer’s ‘Threat’
            By Patrick Dorrian
            Sept. 28, 2019, 11:43 AM



                 Says male associate demanded same leave as birth mothers

                 Lawyer-wife’s bias claims over performance, pay also lacking


            Jones Day struck back at a lawsuit by husband and wife lawyers who accused the law firm of sex
            discrimination in the parental leave available to men, telling a D.C. federal court the claims are without
            merit.


            Attorney Mark Savignac was instead fired by the firm because of “the poor judgment and immaturity”
            evident in his “extortionate threat” to hurt the firm’s reputation if it didn’t treat him the same as a new
            birth mother for parental-leave purposes, Jones Day said Sept. 27.


            The filing seeks to quickly dismiss the lawsuit, which Savignac and wife Julia Sheketoff lodged against
            Jones Day Aug. 4 in the U.S. District Court for the District of Columbia.


            The firm’s policies relating to new parents are all gender-neutral, with primary caregivers eligible for up to
            10 weeks of coverage and secondary caregivers up to four. That’s regardless of sex, Jones Day said in its
            motion to dismiss.


            The couple says they planned to share child-care duties equally. The sexist stereotypes underlying the
            firm’s policies required Sheketoff to take more parental leave than she would have liked from the public
            defender job she started after leaving Jones Day, they say.

            What Savignac really objected to was its short-term disability policy that permits “birth mothers alone” to
            seek an additional eight weeks of paid leave, Jones Day said. That differential treatment not only makes
            sense biologically, it’s also required by anti-bias law, the firm said. The one federal appeals court to
            address a claim similar to Savignac’s rejected it and the Equal Employment Opportunity Commission has
            embraced that view, the firm said.




https://news.bloomberglaw.com/daily-labor-report/jones-day-defends-leave-policies-blasts-dad-lawyers-threat                  1/2
7/7/2020             Case 1:19-cv-02443-RDM      Document
                                         Jones Day Defends Leave26-1
                                                                 Policies,Filed  07/08/20 ‘Threat’
                                                                          Blasts Dad-Lawyer’s Page 25 of 39




            Savignac’s complaints and threats about parental leave weren’t the sort of activity protected from
            workplace repercussions, Jones Day said. A reasonable attorney, let alone one with the pedigree of former
            U.S. Supreme Court clerk Savignac, couldn’t have really believed Jones Day’s handling of parental leave
            violates anti-bias law, the firm said. He therefore can’t prove his discharge two weeks after his son’s birth
            and three business days after he and Sheketoff sent Jones Day an email complaining about the alleged
            gender bias was illegal retaliation, the firm said.

            The motion also seeks dismissal of Sheketoff’s claims of sex discrimination in how her performance was
            rated and how she was paid by Jones Day. She left the firm shortly before giving birth.

            Jones Day’s pay practices are also the subject of a class lawsuit by female associates.


            Savignac and Sheketoff represent themselves. Jones Day represents itself.

            The case is Savignac v. Jones Day, D.D.C., No. 1:19-cv-02443, motion to dismiss 9/27/19.


            To contact the reporter on this story: Patrick Dorrian in Washington at
            pdorrian@bloomberglaw.com

            To contact the editor responsible for this story: Jo-el J. Meyer at jmeyer@bloomberglaw.com



            © 2020 The Bureau of National Aﬀairs, Inc. All Rights Reserved




https://news.bloomberglaw.com/daily-labor-report/jones-day-defends-leave-policies-blasts-dad-lawyers-threat                 2/2
7/7/2020             Case 1:19-cv-02443-RDM     Document
                                        Jones Day Says Parental 26-1    Filed
                                                                Leave Suit        07/08/20
                                                                           Fails ‘On             Page
                                                                                     Its Own Terms’ (1) 26 of 39




            The United States Law Week


            Jones Day Says Parental Leave Suit
            Fails ‘On Its Own Terms’ (1)
            By Julie Steinberg and Erin Mulvaney
            Oct. 18, 2019, 10:42 AM



                 Couple alleged policy discriminates against men

                 Jones Day says claims lack merit


            Jones Day is continuing to stand by its parental leave policies, telling a D.C. federal court that an attorney-
            couple’s lawsuit is “an insubstantial quibble that fails even on its own terms.”


            Husband and wife lawyers Mark Savignac and Julia Sheketoff sued in August, alleging Jones Day’s policy
            discriminates based on sex.

            Savignac’s discharge came two weeks after their son was born and three business days after he and
            Sheketoff sent the firm an email complaining about gender inequity in its allowing male employees to take
            eight weeks less leave for the birth of a child than female employees may use, according to the lawsuit.


            Jones Day asked the U.S. District Court for the District of Columbia in September to dismiss the suit,
            saying Savignac was fired because of “the poor judgment and immaturity” evident in his “extortionate
            threat” to hurt the firm’s reputation if it didn’t treat him the same as a new birth mother for parental-leave
            purposes.


            In response, the couple said the justification Jones Day cites for giving new mothers eight more weeks of
            paid leave than new fathers may take “is a sham.”

            Parental leave policies that exclude fathers from the same coverage as mothers have been targeted in
            recent years, which led to settlements with JPMorgan Chase and Estée Lauder. The U.S. Equal Employment
            Opportunity Commission’s 2018 settlement with Estée Lauder was over its first lawsuit that targeted a
            policy that gave new mothers more than time than fathers.


            Paid-time off policies are grabbing attention and have been targeted as the U.S. lags behind almost all
            developed nations for its lack of a national policy, as well as playing a role in the imbalance of power
            between men and women in the workplace.




https://news.bloomberglaw.com/us-law-week/jones-day-says-parental-leave-suit-fails-on-its-own-terms                           1/2
7/7/2020             Case 1:19-cv-02443-RDM     Document
                                        Jones Day Says Parental 26-1    Filed
                                                                Leave Suit        07/08/20
                                                                           Fails ‘On             Page
                                                                                     Its Own Terms’ (1) 27 of 39




            In its latest filing, Jones Day said the firm’s policy, including its use of a medically reasonable, rebuttable
            presumption that birth mothers have been certified disabled for eight weeks post-partum, is lawful. The
            plaintiffs concede that Jones Day’s family leave policy—10 weeks for primary caregivers and four weeks
            for secondary caregivers, regardless of sex—is sex-neutral and lawful, the firm’s Oct. 17 filing said.

            According to the firm, the plaintiffs challenge the short-term disability policy by saying that instead of
            offering leave to birth mothers equal to the length of their post-partum disability and then excusing them
            from providing evidence of a disability for the first eight weeks after the birth, Jones Day offers eight
            weeks of disability leave as the benefit.

            Those two regimes are “identical in all relevant and practical respects,” Jones Day said.


            And the operative terms of Jones Day’s disability policy track what the plaintiffs acknowledge is lawful—
            that routine childbirth results in a standard four- to eight-week period of disability and new mothers need
            not provide evidence of disability for the first eight weeks after giving birth, the firm said.

            Additionally, Savignac’s demand for 18 weeks’ paid leave was unreasonable and his email complaining
            about alleged bias wasn’t protected activity, Jones Day said.

            Jones Day also reiterated that Sheketoff’s sex discrimination claims concerning her pay and performance
            should be dismissed. She left the firm shortly before giving birth.


            Savignac and Sheketoff represent themselves. Jones Day represents itself. The parties did not immediately
            respond to requests for comment.

            The case is Savignac v. Jones Day, D.D.C., No. 1:19-cv-02443, reply memorandum 10/17/19.


            To contact the reporters on this story: Julie Steinberg in Washington at
            jsteinberg@bloomberglaw.com; Erin Mulvaney in Washington at
            emulvaney@bloomberglaw.com

            To contact the editors responsible for this story: Jo-el J. Meyer at jmeyer@bloomberglaw.com;
            Karl Hardy at khardy@bloomberglaw.com



            © 2020 The Bureau of National Aﬀairs, Inc. All Rights Reserved




https://news.bloomberglaw.com/us-law-week/jones-day-says-parental-leave-suit-fails-on-its-own-terms                           2/2
              Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 28 of 39




                                                                                      NOT FOR REPRINT

 Click to print or Select 'Print' in your browser menu to print this document.

Page printed from: https://www.law.com/americanlawyer/2019/09/27/jones-day-parental-leave-lawsuit-by-married-
ex-associates-meritless/



Jones Day: Parental Leave Lawsuit by Married Ex-
Associates 'Meritless'
In a motion to dismiss, the rm said its policies are legal and it red one of the plainti s for "poor
judgment and immaturity," not out of bias.
By David Thomas | September 27, 2019




Jones Day’s offices. Photo: John Disney/ALM


Jones Day on Friday shot back at allegations that it discriminates against men, arguing that its parental leave
policies for birth parents and adoptive parents are “sex-neutral in every respect.”

In a 37-page motion to dismiss (https://www.documentcloud.org/documents/6433334-Jones-Day-MTD.html)
  led Friday in D.C. federal court, attorneys for Jones Day said the claims raised by Mark Savignac and Julia
Sheketo , a married couple who worked at the rm as associates, are “legally meritless.”

“The only disparate treatment here is between primary and secondary caregivers—regardless of gender.
That does not (and is not alleged to) violate the law,” Jones Day’s lawyers wrote.
             Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 29 of 39
Savignac and Sheketo alleged (https://www.law.com/americanlawyer/2019/08/14/ex-scotus-clerks-sue-
jones-day-alleging-anti-male-bias/) the rm’s leave policy—in which birth mothers are o ered eight weeks of
paid disability leave—is discriminatory. But that’s because “fathers are not similarly situated to postpartum
mothers,” the rm argued.

“If a father su ered a heart attack while in the delivery room, he too would be entitled to disability leave,”
Jones Day continued.

Savignac and Sheketo complained to the rm about its parental leave policies in 2018 before their son was
born. Sheketo left Jones Day in August 2018. Savignac, described by Jones Day in its ling as a “supposedly
sophisticated attorney,” was red ve months later, after he sent another email demanding 18 weeks of paid
leave or else he would sue and ght the issue both in court and the “court of public opinion.”

Jones Day in its motion described Savignac’s email as a threat and thus grounds for termination. It was not,
the rm’s attorneys argued, a “protected activity” because his complaints were not about unlawful activity or
discrimination.

“Actually, Jones Day red him for the poor judgment and immaturity re ected by his extortionate threat to
harm the rm in the ‘court of public opinion’ unless it acceded to his unreasoned demand for the same
disability leave a orded to women who give birth,” the rm’s lawyers wrote.

Jones Day denied the other claims raised by the couple, who met when clerking for U.S. Supreme Court
Justice Stephen Breyer. The rm described the two as “undoubtedly, clever and creative lawyers with
aspirational views of the law,” and suggested that the best way they can achieve their goals for parental leave
is to pursue legislative action.

The lawsuit from Savignac and Sheketo comes as Jones Day ghts o a proposed $200 million class action
(https://www.law.com/americanlawyer/2019/04/03/associates-assail-fraternity-culture-at-jones-day-in-200m-
sex-bias-suit/) that was led by former associates who allege that the rm systemically discriminates against
women lawyers.

Savignac and Sheketo are representing themselves in the case. Savignac did not immediately respond to a
request for comment Friday.

Read More
Ex-SCOTUS Clerks Sue Jones Day, Alleging Anti-Male Bias
(https://www.law.com/americanlawyer/2019/08/14/ex-scotus-clerks-sue-jones-day-alleging-anti-male-bias/)




Copyright 2020. ALM Media Properties, LLC. All rights reserved.
             Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 30 of 39


Jones Day seeks to toss married lawyers’ claims of sex bias against men and women




                                           9/30/19 REUTERS LEGAL 17:26:52

                                                   REUTERS LEGAL
                                           Copyright (c) 2019 Thomson Reuters

                                                     September 30, 2019


                 Jones Day seeks to toss married lawyers’ claims of sex bias against men and women

                                                       Daniel Wiessner

(Reuters) - Jones Day has asked a federal judge in Washington D.C. to toss out a former associate’s claims that the firm
discriminates against men by giving women more parental leave, calling the case meritless and saying the lawyer was fired
for “poor judgment and immaturity.”

The firm in a motion to dismiss filed on Friday said it gives men and women the same amount of paid time off after having
children, but offers women an additional eight weeks of disability leave because it is required by federal law.

Plaintiff Mark Savignac and his wife Julia Sheketoff, both of whom joined the firm in 2014 and worked in its appellate
practice, say in a August lawsuit that the firm violated Title VII of the Civil Rights Act of 1964 by denying him 18 weeks of
leave after she gave birth last year.

Sheketoff, who left the firm last year, also says she was paid less than male colleagues and given a negative performance
review because of her sex. Jones Day on Friday said she earned more than her husband when they both worked at the firm,
and the review she cited was mostly positive.

Sheketoff, who is now with the Federal Public Defenders Office in Washington, and Savignac, an associate at Steptoe &
Johnson, did not respond to requests for comment. They are representing themselves in the litigation.

In their lawsuit, the couple said the additional eight weeks of leave granted to women should not be treated as “disability
leave” because it is not based on whether female lawyers are actually unable to do their jobs.

Savignac in the lawsuit says he was unlawfully fired three days after sending an email to Jones Day’s human resources
director claiming the firm’s parental leave policies were discriminatory.

But on Friday, the Jones Day partners representing the firm wrote that both male and female lawyers are entitled to the same
10 weeks of paid parental leave.

Biological mothers are granted an additional eight weeks of disability leave, the firm said, because the federal Pregnancy
Discrimination Act requires employers to give women who are pregnant or recently gave birth the same accommodations as
workers who are disabled.

Savignac was not fired for complaining, Jones Day said, but for the immature and “extortionate” tone of his email. According
to the firm, Savignac in the email threatened to sue and said “the matter will be decided in the D.C. Circuit and in the court of
public opinion ... (and) we are very familiar with the D.C. Circuit and confident that we will win.”

Jones Day also said Sheketoff had failed to show any discriminatory animus against women by the male partner who
conducted her performance reviews. To the contrary, the firm said, several men received less favorable reviews from the
partner than Sheketoff.

Jones Day is facing a separate proposed class action in the same court by several female former associates who say the firm
discriminates against women in pay and promotions. Jones Day has denied the claims and says the named plaintiffs in the

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
            Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 31 of 39


Jones Day seeks to toss married lawyers’ claims of sex bias against men and women



lawsuit failed to advance because of their performance.

The case is Savignac v. Jones Day, U.S. District Court for the District of Columbia, No. 1:19-cv-02443.

For Savignac and Sheketoff: Pro se

For Jones Day: Traci Lovitt


---- Index References ----

Company: JONES DAY LP; STEPTOE AND JOHNSON LLP

News Subject: (Civil Rights Law (1CI34); Family Social Issues (1FA81); Health & Wellness (1HE60); Judicial Cases &
Rulings (1JU36); Legal (1LE33); Social Issues (1SO05))

Industry: (Healthcare (1HE06); Healthcare Practice Specialties (1HE49); Women’s Health (1WO30))

Region: (Asia (1AS61); Southern Asia (1SO52))

Language: EN

Other Indexing: (Savignac) (Traci Lovitt; Julia Sheketoff; Mark Savignac)

Keywords: health; employment; fedlit (OCC:OLRTXT); (N2:US)Keywords:

Word Count: 563
End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 32 of 39




            EXHIBIT G
Married ex-Supreme Court clerks allege legal giant Jones Day discriminates against men in parental leave - The Washington Post
                                      Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 33 of 39
                                                                                                            The Washington Post logo
                                                                                                             Democracy Dies in Darkness
                  Sections          
                                                                                                                                   Sign In      Get 1 year for $29   



 Legal Issues
 Married ex-Supreme Court clerks allege legal giant Jones Day discriminates against men in parental leave




 Julia Sheketoff, Mark Savignac and their infant son, Henry. (Carolyn Van Houten/The Washington Post)

 By Spencer S. Hsu
 August 15, 2019


 Two former U.S. Supreme Court clerks who married and worked for the Jones Day law firm allege
 in a new federal lawsuit that the firm’s parental-leave policies are discriminatory and that the
 husband was fired after he challenged its practices.



https://www.washingtonpost.com/...criminates-against-men-in-parental-leave/2019/08/15/f888d9c8-bed2-11e9-9b73-fd3c65ef8f9c_story.html[7/7/2020 12:08:56 PM]
Married ex-Supreme Court clerks allege legal giant Jones Day discriminates against men in parental leave - The Washington Post
                          Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 34 of 39
 The lawsuit, filed Tuesday in federal court in Washington, is the second high-profile workplace
 claim this year against one of the country’s largest and most politically influential law firms. It
               million class-action lawsuit in April by women who allege that Jones Day and its
 follows a $200­­­­­­­­­
 “fraternity culture” systematically discriminate against female associates in matters of pay,
 promotions and pregnancy.

 The Cleveland-based international law firm has risen in prominence since representing Donald
 Trump’s 2016 presidential campaign and sending a number of lawyers into the administration —
 headlined by Donald McGahn, who recently rejoined the firm after serving as White House
 counsel, and top Justice Department officials and U.S. Appeals Court appointees.




 In their 44-page complaint, Mark C. Savignac, 32, and Julia Sheketoff, 36, who live in the District,
 allege that Jones Day grants eight more weeks of leave to all women than to men, and that it
 unlawfully fired Savignac from the firm’s elite appellate practice in Washington after he
 complained about the policy. The couple filed suit under the Civil Rights Act of 1964 that prohibits
 employers from discriminating against workers on the basis of sex, race, color, national origin and
 religion, and other federal and District statutes.

 In a six-paragraph statement Wednesday, Jones Day’s D.C.-based managing partner, Stephen J.
 Brogan, called the couple’s allegations false and frivolous and accused them of “ignoring both the
 law and biology” in attacking what he described as generous family leave policies that are
 consistent with Equal Employment Opportunity Commission guidance.

 Savignac said he learned he was fired in an email and a hand-delivered letter at the couple’s Logan
 Circle apartment on the evening of Jan. 22 when he and his wife returned from Shake Shack —
 their first meal out alone with their newborn son, Henry — three business days after the couple

https://www.washingtonpost.com/...criminates-against-men-in-parental-leave/2019/08/15/f888d9c8-bed2-11e9-9b73-fd3c65ef8f9c_story.html[7/7/2020 12:08:56 PM]
Married ex-Supreme Court clerks allege legal giant Jones Day discriminates against men in parental leave - The Washington Post
                          Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 35 of 39
 sent an email demanding equal treatment and threatening to bring a class-action lawsuit.

                                                                  “Perhaps we were really just very naive in never
 Julia Sheketoff and Mark Savignac, two former                    considering that Jones Day would fire Mark, but we
 U.S. Supreme Court clerks who married and
 worked for the Jones Day law firm, allege the
                                                                  thought the law so clearly protected our complaint and
 firm’s parental leave policies are discriminatory.               our demand for equal treatment, and that this was a law
 (Carolyn Van Houten/The Washington Post)
                                                                  firm and they would know the law,” said Sheketoff, who
 had left the firm’s appellate practice in August 2018 after four years to be an appellate attorney for
 the Federal Public Defender’s Office of the District of Columbia.

 “The principle is extremely important to us of being equal parents to Henry, as well as giving each
 other equal opportunity to pursue our careers,” said Savignac, who worked 20 months at Jones
 Day and is now at Steptoe & Johnson. Savignac was earning $500,000 a year and on track to
 become partner at Jones Day next year, he said, but “under the law, I was not risking anything
 because it is illegal to take an adverse action against an employee because they make a reasonable
 complaint.”




 Jones Day fired Savignac because he showed “poor judgment, a lack of courtesy to his colleagues,
 personal immaturity, and a disinterest in pursuing his career,” Brogan said. He cited Savignac’s
 “intemperate” email “demanding that he be given what he wants ‘or else’ . . . under circumstances
 that no reasonable person would view as anything but exceptionally generous.”

 The firm said it intends to try the case in court and would have no further comment beyond legal
 filings.

 Jones Day, which employs 2,500 attorneys worldwide, said it gives lawyers who are primary

https://www.washingtonpost.com/...criminates-against-men-in-parental-leave/2019/08/15/f888d9c8-bed2-11e9-9b73-fd3c65ef8f9c_story.html[7/7/2020 12:08:56 PM]
Married ex-Supreme Court clerks allege legal giant Jones Day discriminates against men in parental leave - The Washington Post
                          Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 36 of 39
 caregivers 10 weeks of paid leave and six weeks of unpaid leave after the birth of a child. Biological
 mothers may receive an additional eight weeks of paid leave under a short-term disability policy.
 Adoptive parents receive 18 weeks of paid leave, regardless of gender, the firm said.




 The EEOC allows employers to award biological mothers eight weeks more paid leave than
 biological fathers if the added time is related to recuperation from childbirth.

 Savignac and Sheketoff argued that Jones Day awards mothers 18 weeks leave without regard to
 disability, a stance that provides “female associates more time to enable their husbands to
 prioritize their careers over child care.”

 In the lawsuit, the couple, who clerked separately for Associate Supreme Court Justice Stephen G.
 Breyer, alleged that the policy reinforces archaic gender roles and sex-based stereotypes and
 stands against a backdrop of discriminatory pay practices.

 The lawsuit states that one of the firm’s most prominent male partners needled a male associate
 for taking parental leave, allegedly joking, “What would a man do on parental leave — watch his
 wife unload the dishwasher?”




https://www.washingtonpost.com/...criminates-against-men-in-parental-leave/2019/08/15/f888d9c8-bed2-11e9-9b73-fd3c65ef8f9c_story.html[7/7/2020 12:08:56 PM]
Married ex-Supreme Court clerks allege legal giant Jones Day discriminates against men in parental leave - The Washington Post
                          Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 37 of 39




 The suit also alleges that the law firm doctored a photo of Sheketoff, who is biracial, for a
 company website “to lighten her skin and narrow her nose,” making her appear “more Caucasian”
 and attractive in the eyes of the editor. After she objected, the original image was used, the suit
 contends.

 Brogan’s statement called the allegation “sensationalized” and said Sheketoff was highly paid and
 earned more than her husband — $525,000 when she left the firm, according to the lawsuit —
 despite mixed evaluations, “below expectations” billings and focus on “idiosyncratic concerns.”

 Read more:

 RNC paid $2 million to law firm employing former White House counsel Donald McGahn

 Democrats ask federal judge to force testimony from ex-White House counsel McGahn

 How a dad’s lawsuit against JPMorgan Chase could lead to more equal parental leave elsewhere

 Local newsletters: Local headlines (8 a.m.) | Afternoon Buzz (4 p.m.)

 Like PostLocal on Facebook | Follow @postlocal on Twitter | Latest local news




                                                                   386 Comments




https://www.washingtonpost.com/...criminates-against-men-in-parental-leave/2019/08/15/f888d9c8-bed2-11e9-9b73-fd3c65ef8f9c_story.html[7/7/2020 12:08:56 PM]
Meet the Ex-Supreme Court Clerks Suing Jones Day - The Careerist
                                 Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 38 of 39




     Law.com Home          Newswire        LawJobs        CLE Center        LawCatalog        Our Sites        Advertise




        lawjobs.com Home                  Job Seekers                Employers                News & Views                 Directories             The Careerist Home                     Help




 « Why Is David Boies Bothering to Sue Alan Dershowitz? | Main | Jones Day Smears Its Prized Hires—Is That
 Smart? »

 Meet the Ex-Supreme Court Clerks Suing Jones Day
 Vivia Chen
 August 22, 2019

 Of all the fair law firms in the land,
 how did Mark Savignac and Julia                                                                                                            Subscribe to get The Careerist via e-mail
 Sheketoff pick Jones Day to launch
 their careers? That question must be                                                                                                                Enter your e-mail address:
 bugging the hell out of them at the
 moment.

 Not long ago, they were trophy
 recruits for the firm (Savignac and                                                                                                                  Delivered by FeedBurner
 Sheketoff are both former clerks of
 U.S. Supreme Court Justice Stephen
 Breyer), trotted out like prized
 stallions. But now, they are
 embroiled in a bitter lawsuit against
 their former firm in which they claim
 that Jones Day’s parental leave policy discriminates based on gender and that Savignac was fired in
 retaliation for complaining about the policy.

 It’s easy to say they were a mismatch with the firm now, but I can’t help asking this question: How did Jones
 Day’s Supreme Court and appellate practice group win them over, when they could have gone to any firm
 that their heart desired?

 Was it the money? Inevitably, that had to be a big draw. Jones Day, as everyone knows, pays big bucks for                               About The Careerist
 Supreme Court clerks. According to their complaint, Savignac started at the firm in May 2017 with a                                     The Careerist takes an inside look at how lawyers
 $375,000 salary plus a $350,000 Supreme Court clerk bonus; then in July, his salary rose to $405,000.                                   shape their careers and manage their lives. The blog
 That’s a grand total of $755,000!                                                                                                       aims to dissect developments in the profession,
                                                                                                                                         provide useful information and advice, and give
 But monetary rewards were probably not the only seduction. (Firms such as Susman Godfrey reportedly                                     lawyers a platform to voice their views. The goal is to
 pay more than Jones Day for Supreme Court clerks.)                                                                                      provide a fresh, provocative take on the state of
                                                                                                                                         lawyering.
 From their complaint, what comes through is a sense of personal disappointment and betrayal—something
                                                                                                                                         About Vivia Chen
 akin to a promising relationship gone toxic.
                                                                                                                                                            Vivia Chen, The Careerist's chief
                                                                                                                                                            blogger, has been covering the
 So why are these two young lawyers (Sheketoff, 36, is now working at the Federal Public Defender’s Office
                                                                                                                                                            business and culture of law firms for a
 and Savignac, 32, is an associate at Steptoe & Johnson) with their futures in front of them taking on a big,
                                                                                                                                                            decade. A former corporate lawyer,
 powerful law firm like Jones Day? And how do they think this will affect their career trajectory?
                                                                                                                                                            Chen is fascinated by those who
                                                                                                                                                            thrive (as well as those who don't) in
 I posed these questions and more to them during several phone calls. Below is an edited version of our
                                                                                                                                         the legal profession. Her take: Success in the law (and
 conversation. (Jones Day responded to inquiries by referring to its previously issued statement.)
                                                                                                                                         life) doesn't always travel a linear path. If you have
                                                                                                                                         topics you'd like to discuss or information to share,
 Jones Day issued a statement in response to your complaint in which you were both assailed. Mark,
                                                                                                                                         contact her: VChen@alm.com
 the firm calls your views of its leave policy “false and self-indulgent,” then it suggested that you
 acted like an ingrate for making demands “that no reasonable person would view as anything but
 exceptionally generous.” What’s your reaction? We strongly believe our view of the policy is correct.

 Julia, your complaint says that you got good reviews except for the partner you had a run-in with—
 the one that you said expected deferential behavior from women. But the firm claims that you got                                           Advice
 mixed reviews from a bunch of partners. I got a raise for $85,000 the last year I was at the firm and my
 final salary was $525,000. If [managing partner Stephen] Brogan thought so little of me, I wonder what he                                  Alternative Careers/Straying Off Track
 thought about all the women that he paid even less. [The firm pays a wide range of salaries, as evidenced                                  Diversity
 by the documents in the pending class action suit for gender discrimination.]



https://thecareerist.typepad.com/thecareerist/2019/08/my-chat-with-julia-and-mark.html[7/8/2020 10:23:42 AM]
Meet the Ex-Supreme Court Clerks Suing Jones Day - The Careerist
                                 Case 1:19-cv-02443-RDM Document 26-1 Filed 07/08/20 Page 39 of 39
                                                                                                                         Fashion/Style/Etiquette
 I can’t imagine what it must be like to sue a big firm. How did you decide to start the lawsuit? Julia:                 Home/Work
 Mark’s firing was devastating to us. Mark: It was illegal act, and I don’t see how you can not sue them when
 that happens.                                                                                                           Law Students/Law Schools

                                                                                                                         Management/Mismanagement
 Mark, you didn’t expect to be fired for complaining, did you? Mark: We were completely shocked and
 never thought they would do something that’s retaliatory and illegal. We felt exposed and stunned.                      Money/Power

                                                                                                                         Partner chats
 Parts of your complaint read like a novel. The lawsuit also seems very personal in that Beth Heifetz
 [who heads the firm's appellate and Supreme Court group] recruited you, gave you advice, then,                          Sex, Lies, and Other Career Sinkers
 according to your telling, turned against you by making it virtually impossible for Mark to get a                       Web Briefs
 reference. Julia: I don’t want to say it’s personal or not. After I finished my clerkship, a huge reason I went
 to Jones Day was because of Beth. She seemed like a progressive person and I thought she would look                     Women
 after me.

 Why are you doing this pro se? Mark: We care about these issues and we’re both lawyers.

 Are there any discussions to settle? Mark: We can’t comment on that.
                                                                                                                         "My Daughter Should NOT Have To Deal With
 Do you regret going to Jones Day? Julia: We regret that we were treated illegally.                                      The Same Crap": Diverse Female Lawyers
                                                                                                                         Speak Out
 It seems Jones Day was perhaps not a good fit. Julia: It’s fair to say that it’s run by Steve Brogan and
                                                                                                                         Big Law's Double Talk About Racism: This You?
 that [structure] affects a lot of decisions. I think that’s what distinguishes it from other firms. It’s more of an
 autocratic structure rather than a democratic one.                                                                      Am Law 100 Firms That Are Failing Women

                                                                                                                         Kirkland Ellis Associate Speaks Out About
 Do you think Supreme Court clerks are paying attention to this case and that this will affect their
                                                                                                                         Race/Racism in Big Law
 choice of jobs? Mark: It certainly would have affected me.
                                                                                                                         "Money" Is the Reason Asian Americans Are
                                                                                                                         Rejecting Law School

 Contact Vivia Chen at vchen@alm.com. On Twitter: @lawcareerist.




 Posted by Vivia Chen at 11:21:38 AM in Law Students/Law Schools, Money/Power                                          Powered by Postrank




 Comments

    You can follow this conversation by subscribing to the comment feed for this post.                                   Your Gray Hair

                                                                                                                         Real Men Wear Stached Shirts
                                                                                                                         Extremely Loud and Incredibly Deep

 Post a comment                                                                                                          (Over)Dressed for Success?

                                                                                                                         Little Toe Peep
 Comments are moderated, and will not appear until the author has approved them.




 (URLs automatically linked.)

 Your Information
 (Name and email address are required. Email address will not be displayed with the comment.)
  Name

  Email Address

  Web Site URL
   Post   Preview



                                                                                                                          To search across all ALM blogs, go to www.Lexis.com.


    About ALM | 
About Law.com | 
Customer Support | 
Privacy Policy | 
Terms & Conditions
    Copyright 2020. ALM Media Properties, LLC. All rights reserved.




https://thecareerist.typepad.com/thecareerist/2019/08/my-chat-with-julia-and-mark.html[7/8/2020 10:23:42 AM]
